F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                OCT 29 2004
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 MARK JORDAN,

           Petitioner - Appellant,

 v.                                                         No. 03-1092
                                                           (D. Colorado)
 ROBERT A. HOOD, Warden, ADX,                           (D.Ct. No. 03-Z-144)
 Florence, Colorado,

           Respondent - Appellee.


                                        ORDER *


Before BRISCOE, O’BRIEN, Circuit Judges and HEATON **, District Judge.



       This matter is before the Court on Appellee Robert A. Hood’s Motion to

Dismiss for Mootness. We grant the motion and dismiss this appeal.

       On June 3, 1999, Appellant Mark Jordan was accused of participating in a

murder which occurred at the Florence, Colorado, federal prison where he was


       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata and collateral estoppel. The court generally disfavors the citation of orders
and judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.


        The Honorable Joe Heaton, United States District Judge for the Western District
       **

of Oklahoma, sitting by designation.
being housed as an inmate. On approximately June 13, 1999, he was transferred

to administrative segregation (solitary confinement) pending the investigation of

his role in the murder. Almost four years later, on January 3, 2003, Jordan filed a

pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, seeking a

declaration that his constitutional rights have been violated and an injunction

directing his release from administrative segregation or criminal charges to be

filed against him. The district court denied the petition, concluding that because

Jordan was challenging the conditions of his confinement rather than the

execution of his sentence, his claims must be brought under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). This

appeal followed.

      After initial briefing and oral argument, Hood filed a status report in light

of Jordan’s indictment for murder on May 19, 2004. He subsequently filed a

Motion to Dismiss for Mootness. In the motion, Hood indicated Jordan had been

released from administrative segregation.

      This appeal is moot based on Jordan having been released from solitary

confinement and indicted. Nothing in Jordan’s response to the motion to dismiss

convinces us to the contrary. Jordan does not seek release from confinement or a

shortened sentence, relief cognizable under 28 U.S.C. § 2241. See McIntosh v.

United States Parole Comm’n, 115 F.3d 809, 811-12 (10th Cir. 1997). What he


                                        -2-
does seek, even if cognizable under § 2241, has been granted. See Thournir v.

Buchanan, 710 F.2d 1461, 1463 (10th Cir. 1983) (“Generally, an appeal should be

dismissed as moot when events occur that prevent the appellate court from

granting any effective relief.”). 1

       Based on the above, we DISMISS.


                                          Entered by the Court:

                                          Terrence L. O’Brien
                                          United States Circuit Judge




       1
        Similarly, Jordan’s request for declaratory relief is also unavailable. Because this
case does not involve a continuing violation or practice, a declaratory judgment would
serve no purpose in this case. See So. Utah Wilderness Alliance v. Smith, 110 F.3d 724,
730 (10th Cir. 1997) (“For the same reasons that injunctive relief is not available, a
declaratory judgment also is not available. A declaratory judgment would serve no
purpose in this case.”).

                                            -3-